         Case 4:19-cv-00068-JAS Document 9 Filed 04/01/19 Page 1 of 6



 1   Gordon Lewis, Bar #015162
     Ravi V. Patel, Bar #030184
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7897
     glewis@jshfirm.com
 5   rpatel@jshfirm.com
 6   Attorneys for Defendants
 7
                             UNITED STATES DISTRICT COURT
 8
                                   DISTRICT OF ARIZONA
 9
     Robert J. Wilson,                                  NO. 4:19-cv-00068-JAS
10
                                           Plaintiff,   Reply In Support of Defendants’
11                                                      Motion to Dismiss
                  v.
12
     Governing Board of Maricopa County
13   Community College District; Maria Harper-
     Marinick, in her individual and official
14   capacity; and Kate Smith, in her individual and
     official capacity,
15
                                        Defendants.
16
17
                  As set forth in Defendant’s Motion to Dismiss [Doc. 6] and the
18
     memorandum of points and authorities below, Counts I, II, III. V should be dismissed.
19
                  Plaintiff does not have a property interest in his continued employment that
20
     would support his 14th Amendment Due Process claim. Nor has he alleged any actions by
21
     Defendants which support a liberty interest claim under the 14th Amendment. Plaintiff
22
     provides neither legal authorities nor sufficient allegations to support of his equal
23
     protection claim. That claim fails both because Plaintiff was not entitled to notice and a
24
     hearing before his termination, and because he is asserting a “class of one” equal
25
     protection claim, which the Supreme Court held has no application in the public
26
     employment context.     Finally, Plaintiff has not alleged conduct that is extreme and
27
28
     7496464.1
          Case 4:19-cv-00068-JAS Document 9 Filed 04/01/19 Page 2 of 6



 1   outrageous under Arizona law, and so has failed to state a claim for Intentional Infliction
 2   of Emotional Distress.
 3                      MEMORANDUM OF POINTS AND AUTHORITIES
 4   I.          PLAINTIFF DOES NOT HAVE A PROPERTY INTEREST IN THE ADJUNCT
                 PROFESSOR POSITION
 5
 6                    Plaintiff’s assertion that he was “offered” “a promise of continued
 7   employment” in exchange for creating a curriculum for the Paralegal Department
 8   [Plaintiff’s Response, Doc. 8 at 2] does not meet the requirements under A.R.S. §23-
 9   1501(A)(2) to establish a contract of continued employment.           Plaintiff misreads Bd. of
10   Regents v. Roth, for the proposition that an “understanding” could create a property
11   interest in continued employment. [Plaintiff’s Response, Doc. 8 at 2, citing 408 U.S. 564,
12   577 (1972)]. The Court in Board of Regents explained that property interests only exist
13   to the extent they are created by state law. Bd. of Regents v. Roth, 408 U.S. 564, 577
14   (1972); Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971, 982 (9th
15   Cir. 1998). In Arizona, the applicable law is the Employment Protection Act, which
16   requires a fully executed written contract which “expressly restrict[s] the right of either
17   party to terminate the relationship.” A.R.S. §23-1501(A)(2). There is no “rebuttable
18   presumption” that Plaintiff had a protected property or liberty interest in his continued
19   employment under Arizona law, and Plaintiff cites no authority in support of his claim.
20   The presumption in Arizona is that an employee is at-will, with no property interest in
21   continued employment.
22                    The pertinent analysis in this case is not whether Plaintiff was hired to teach
23   classes, but whether terms of Plaintiff’s employment included a written agreement which
24   expressly restricted the District’s right to terminate him. It did not. Plaintiff’s allegation
25   that a supervisor made a “promise” of continued employment does not establish that there
26   was a written contract expressly limiting the District’s right to terminate him as an at-will
27   employee. Nor does it establish that the alleged “promise” was made by a person with
28
     7496464.1                                       2
           Case 4:19-cv-00068-JAS Document 9 Filed 04/01/19 Page 3 of 6



 1   authority to bind the District to an “at-will” agreement. Plaintiff acknowledges that he
 2   agreed to teach certain classes by email “each school session,” [Plaintiff’s Response, Doc.
 3   8 at 2] but does not allege (nor can he) that these communications “expressly restrict[ed]
 4   the right of either party to terminate the relationship.”
 5                    Plaintiff’s 14th Amendment Due Process claim (Count I) therefore fails and
 6   should be dismissed.
 7   II.         PLAINTIFF’S DISMISSAL DID NOT AFFECT ANY LIBERTY INTEREST
 8
                      Plaintiff cites no authority in support of his claim of a violation of a liberty
 9
     interest (Count II). Instead he asks the court to “presume” that he had such an interest.
10
     To state a liberty interest claim Plaintiff must allege that not only that he is unable to
11
     pursue his occupation as a teacher, but also that this inability to do so is due to
12
     government actions that were “clearly arbitrary and unreasonable, having no substantial
13
     relation to the public health, safety, morals, or general welfare.”          Wedges/Ledges of
14
     California, Inc. v. City of Phoenix, Ariz., 24 F.3d 56, 65 (9th Cir. 1994). This kind of
15
     claim is limited “to extreme cases, such as a ‘government blacklist, which when circulated
16
     or otherwise publicized to prospective employers effectively excludes the blacklisted
17
     individual from his occupation, much as if the government had yanked the license of an
18
     individual in an occupation that requires licensure.’” Engquist v. Oregon Dep’t of Agric.,
19
     478 F.3d 985, 997-98 (9th Cir. 2007), aff’d 553 U.S. 591 (2008) (employee must show that
20
     the stigmatizing actions make it virtually impossible for the employee to find new
21
     employment in his chosen field); Trejo v. Shoben, 319 F.3d 878, 889 (7th Cir.2003)
22
     (plaintiff must show that defendant’s conduct “had the effect of blacklisting the employee
23
     from employment in comparable jobs.”).
24
                      Plaintiff points to no allegations in his complaint of conduct that would
25
     support a claim for a liberty interest or substantive due process violation (Count II). This
26
     claim should also be dismissed.
27
28
     7496464.1                                        3
            Case 4:19-cv-00068-JAS Document 9 Filed 04/01/19 Page 4 of 6



 1   III.        PLAINTIFF’S ALLEGATIONS FAIL TO STATE A CLAIM FOR AN EQUAL
                 PROTECTION VIOLATION
 2
 3                    With regard to Count III, Plaintiff provides no authority in support of his
 4   claim.       His response merely re-alleges his assertion that he had a protected property
 5   interest in his employment and was entitled to notice and a hearing before his termination.
 6   [Plaintiff’s Response, Doc. 8 at 3-4]. For the reasons stated above, Plaintiff was not
 7   entitled to such process. In addition, Plaintiff provides no legal authority or theory which
 8   allows him to bring a “class of one” equal protection claim. This claim is barred under
 9   the Supreme Court’s holding in Engquist and should be dismissed. See Engquist v.
10   Oregon Dept. of Agr., 553 U.S. 591, 598, 128 S. Ct. 2146, 2151, 170 L. Ed. 2d 975 (2008)
11   (the class-of-one theory of equal protection has no application in the public employment
12   context).
13   IV.         PLAINTIFF’S DISMISSAL FAILS TO STATE A CLAIM FOR INTENTIONAL
14               INFLICTION OF EMOTIONAL DISTRESS

15                    In Count V, Plaintiff makes a claim for intentional infliction of emotional
16   distress.     Plaintiff does not allege any specific conduct which he claims is “extreme” or
17   “outrageous.” In order to be actionable such defendants’ acts must be so outrageous in
18   character so extreme degree as to go beyond all possible bounds of decency, and be
19   regarded as atrocious and utterly intolerable in a civilized community. Mintz, v. Bell
20   Atlantic Systems Leasing, Int., Inc., 183 Ariz. 550, 553-54 905 P.2d at 559, 562-63 (App.
21   1995).
22                    Plaintiff’s claims that Defendants were “openly hostile to Republicans and
23   President Trump” and that he was “targeted because of [his] candidacy and not because of
24   [his] job performance” fall far short of the level of extreme or outrageous conduct.
25   Arizona courts have found far more extreme conduct not be actionable. See Nelson v.
26   Phoenix Resort Corporation, 181 Ariz. 188, 192-193 888 P.2d 1375, 1379-1380 (App.
27   1994) (Phoenician Resort CFO did not state a claim for intentional infliction of emotional
28
     7496464.1                                      4
           Case 4:19-cv-00068-JAS Document 9 Filed 04/01/19 Page 5 of 6



 1   distress, when he was fired at 2:00 a.m. and escorted from the Phoenician property
 2   accompanied by two security guards while the news media was present); See also, Mintz,
 3   183 Ariz. at 555, 905 P.2d at 563 (hand delivering letter to a hospitalized employee telling
 4   the employee to return to work or be fired is not “extreme and outrageous” conduct);
 5   Tempesta v. Motorola, Inc., 92 F.Supp.2d 973 (D. Ariz. 1999) (employee whose job was
 6   eliminated after 13 years with the company and was subject to alleged harassing treatment
 7   by supervisor did not state a claim for intentional infliction of emotional distress); Baron
 8   v. Arizona, 270 Fed. Appx. 706, 710 (9th Cir. 2008).
 9                    Plaintiff has not alleged facts that would state a claim on this Count, and his
10   intentional infliction of emotional distress claim must be dismissed.
11   V.          COMPLIANCE WITH LOCAL RULE 12.1(C)
12
                      In accordance with Local Rule 12.1(C), Defendants sent an email to what it
13
     understood to be Plaintiff’s email address to confer on the basis of the Motion.
14
     Defendants, however, did not send the email to the proper email address. When Plaintiff
15
     informed counsel that he had not received Defendants’ communication, Defendants resent
16
     the email and offered to withdraw their Motion if an agreement could be reached to cure
17
     the deficiencies in the Complaint by amendment. Plaintiff did not agree to cure the
18
     deficiencies in his Complaint. Defendants believe that they have complied with Local
19
     Rule 12.1(C) in attempting to resolve the issue without needing to resort to a Motion to
20
     Dismiss.
21
     VI.         CONCLUSION
22
23                    For the reasons set forth above, Counts I, II, III and V, of Plaintiff’s
24   complaint should be dismissed with prejudice.
25
26
27
28
     7496464.1                                       5
         Case 4:19-cv-00068-JAS Document 9 Filed 04/01/19 Page 6 of 6



 1                   DATED this 1st day of April, 2019.
 2                                                JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                                By /s/ Ravi V. Patel
                                                     Gordon Lewis
 5                                                   Ravi V. Patel
                                                     40 North Central Avenue, Suite 2700
 6                                                   Phoenix, Arizona 85004
                                                     Attorneys for Defendants
 7
 8                                 CERTIFICATE OF SERVICE
 9                   I hereby certify that on this 1st day of April 2019, I caused the foregoing
10   document to be filed electronically with the Clerk of Court through the CM/ECF System
11   for filing; and served on counsel of record via the Court’s CM/ECF system.
12                   I further certify that some of the participants in the case are not registered
13   CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
14   participants:
15
16                   ROBERT J. WILSON
                     2151 N. Avenida Tabica
17                   Green Valley, AZ 85614
                     Plaintiff, Pro Per
18
19
20   /s/ Martin Lucero
21
22
23
24
25
26
27
28
     7496464.1                                      6
